PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of						:
Carvalho, et al. 				           			:
Application No. 35/508,603				            	:        DECISION ON PETITION
Filed: July 1, 2019						:
Attorney Docket No. CLMPT-56

This is a decision on the petition under 37 CFR 1.137(a), filed November 18, 2021, to revive the above-identified application. 

The petition is GRANTED. 

The application became abandoned for failure s to timely pay the issue fee on or before August 16, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed May 14, 2021, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on August 17, 2021. The Office mailed a Notice of Abandonment on September 20, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B – Fee(s) Transmittal form for the issue fee payment of $350.00, (2) the petition fee of $1050.00, and (3) an adequate statement of unintentional delay and (4) a terminal disclaimer and $170.00 fee.

The terminal disclaimer filed on November 18, 2021, has been accepted and made of record in the above-identified.  Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letters.
 
The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.


	
/DEBRA WYATT/Paralegal Specialist, OPET